Title: 1781. Sunday. Jan. 14.
From: Adams, John
To: 


       Questions.—How many Ships of War, are determined to be equipped? How much Money have the States General granted for the Navy? Have the States General resolved to issue Letters of Marque? Are the Letters issued? Is there a Disposition to demand them? Will there be many Privateers? How many? Will the Manifesto be published? When? How many Troops are ordered to Zealand? Have the States General taken any Sweedish or Danish Men of War, into their Service? How many? On what Terms?
       When will the Decision of the Court of Holland, be made, upon the Conduct of Amsterdam? Will it be this month or next? Who knows what it will be? Why is the decision delayed? What are the Reasons, Causes, Motives, End and design? Is it not the Influence of the English Party, that still obstructs and retards?
       Has Zealand, proposed, or advised, to open a Negotiation, to make up the Quarrel? When. What measures does she propose?
       The B. V. Capellen came in. He fears that the Prince and the Proprietors of English Funds will unite, in endeavours to make it up, by a dishonourable Peace.—Mr. V. B. persists that there will be no war. Says it is a Rhodomontade, a Bombino of the English &c. That some Persons have underwritten upon Vessells, on the Faith of Mr. Van berkel, &c.
       This Evening call’d upon M. V. Berkel, who was alone, among a Multitude of Papers, obliged to go out at 5 upon Business, made many polite Excuses, and invited me to call the Day after tomorrow, at 4 o clock, being engaged tomorrow. I agreed. I asked him however, whether the States General had resolved to grant Letters of Mark, and he said Yes.—If they were distributed? and he hesitated, as if uncertain. I then excused myself from staying longer, and prayed him to keep his Chamber, but according to the Dutch Fashion he would accompany me to the Door, and make me all the Bows, which the Custom demands, which obliged me to return him, as many.
       Q. Is it certain that the Empress of Russia is well inclined towards America? Who has such Information? Has there been any deliberation or Consultation, between the maritime Powers in forming the armed Neutrality, concerning the American Question?
      